DETAILED ACTION
This office action follows a reply filed on December 31, 2021.  Claim 1 has been amended.  Claims 1, 4, 5, 7-18 and 20-22 are currently pending and under examination.
All previous rejections are withdrawn; however, upon further consideration, new grounds of rejection are proposed below.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 relies on canceled claim 6.
Regarding claim 15, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
Claims 1, 4, 8-14, 17, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Langrick (US 2008/0090945).
Langrick exemplifies preparing a yarn from a Nylon 66 copolyamide plastic composition comprising 0.3 wt% titania, 10 ppm Cu (added as acetate, which is the same as 14 ppm Cu acetate), 60 ppm I (added as KI, which is the same as 78 ppm KI), 115 ppm Br (added as KBr, which is the same as 171 ppm KBr), 3 moles per million grams of polymer of potassium tolylphosphinate (which is the same as 582 ppm) and 200 ppm optical brightener (pp. 8-9, Example 5).
Langrick teaches that the polyamide composition can comprise up to 100 ppm Cu (p. 4, [0037]).  Modifying Example 5 to have a copper content of up to 100 ppm Cu suggests the addition of up to 143 ppm copper acetate, suggesting an antioxidant stabilizer comprising 14-143 ppm copper acetate, 78 ppm potassium iodide and 171 ppm potassium bromide, where the amount of organic copper complex (copper acetate) in a mixture of copper acetate and KBr/KI is about 14-143 ppm or about 5-36 wt% and the amount of halogen-containing compound in the about suggested mixture is about 64-95 wt%.  
These ranges overlap with the claimed ranges of 50-75% halogen-containing compound and 25-50 wt% organic copper complex, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of prima facie obviousness.
Langrick is prima facie obvious over instant claims 1, 4, 13, 14, 18 and 22.
As to claims 8-10, Langrick teaches potassium tolylphosphinate and sodium phenylphosphinate as suitable phosphorus based antioxidants (p. 4, [0037]).  Therefore, using sodium phenylphosphinate in Example 5 is prima facie obvious, and meets applicants’ formula when X=Na and Ar is a C6 aryl group.
As to claim 11, the weight ratio of organic phosphinate salt to organic copper complex mixture is between about 2-1.5:1 based on Example 5 and the modification suggested by Langrick as described above.
As to claim 12, Langrick teaches that the yarn exhibits a reduced yellowness (p. 6, [0063]) and as evidenced by the lower units on the b* axis of the CIE rating (p. 8, [0083]).
As to claim 17, the above modification suggests a composition comprising about 99.7 parts polyamide, 0.3 parts titanium dioxide, 0.06 parts phosphinate and 0.03-0.04 parts of the mixture comprising the copper complex and the halogen containing compound, suggesting a mixture comprising about 0.06 wt% organic phosphinate. 

Claims 1, 4, 5, 7-10, 13-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2014/0221539) in view of EP 1266930, as evidenced by Ogasawara (US 8,426,549).

Hong teaches preparing an LED reflector from a polyamide composition comprising 65 parts semi-aromatic polyamide, 20 parts glass fiber, 15 parts titanium dioxide and 1 part sodium phenyl phosphinate (p. 6, Table 1, Example 1).
Hong teaches the inclusion of other additives, such as stabilizers; however, does not teach the inclusion of the claimed mixture comprising an organic copper complex, as claimed.
EP ‘930 teaches a semi-aromatic polyamide composition that can be used as molding materials for industrial materials having excellent heat aging characteristics comprising 0.01-5 parts, preferably 0.02-0.5 parts copper compound based on 100 parts of the semi-aromatic polyamide (p. 1, [0001] and [0007] and p. 5, [0029]), where the copper compound includes copper halides, inorganic acid salts of copper, and copper complexes such as copper acetylacetonate (p. 5, [0028]).  EP ‘930 teaches that the composition can preferably contain (C) an alkali metal halide, preferably potassium iodide, in an amount of 1-15 times by weight of the copper compound (B) (p. 5, [0030]), suggesting the inclusion of preferably 0.02-7.5 parts alkali metal halide and a blend of 50-94 wt% alkali metal halide and 6-50 wt% organic copper complex.  EP ‘930 teaches that fillers, such as glass fibers and organic stabilizers, such as phosphorus-based stabilizers can also be included in an amount of 0.01-5 parts by weight based on 100 parts by weight of the semi-aromatic polyamide (p. 5, [0035]).
Hong, as Hong is interested in improving the heat resistance of semi-aromatic polyamides suggests the inclusion of additional stabilizers, and EP ‘930 teaches that the combination of alkali metal halide and organic copper complex and further improve the heat aging characteristics of a semi-aromatic polyamide, teaching that they can be used in combination with 0.01-5 parts by weight of phosphorus-based organic stabilizers.
 A combination of sodium phenyl phosphinate with a blend of 50-94 wt% alkali metal halide and 6-50 wt% organic copper complex overlaps with the claimed ranges of 50-75 wt% halogen-containing compound and 25-50 wt% organic copper complex, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
Hong in view of EP ‘930 suggests a composition comprising 65 parts semi-aromatic polyamide, 20 parts glass fiber, 15 parts titanium dioxide and 1 part sodium phenyl phosphinate, 0.01-0.33 parts copper compound, such as copper acetylacetonate and 0.01-5 parts alkali metal halide, suggesting a 
Note Hong cited KR 20070120196, which is the same as Ogasawara to US 8,426,549, who also teaches that heat stabilizers including copper halides and iodine compounds and phosphorous compounds as being suitable for use in reflector compositions.
Hong in view of EP ‘930 is prima facie obvious over instant claims 1, 4, 5, 7-10, 13, 14, 18 and 22.
As to claims 15-17, 20 and 21, Hong in view of EP ‘930 suggests a composition comprising about 64 wt% semi-aromatic polyamide, 20 wt% filler, 15 wt% white pigment, 1 wt% sodium phenyl phosphinate, 0.02-5 wt% of a mixture of the alkali metal halide and the copper compound, the ranges of which overlap with the claimed ranges, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.

Response to Arguments
Applicant's arguments filed December 31, 2021 regarding unexpected results have been fully considered but they are not persuasive.

When looking to showings of results in order to overcome a rejection, the following must be considered:

Results must be Unexpected:
Unexpected properties must be more significant than expected properties to rebut a prima facie case of obviousness.  In re Nolan 193 USPQ 641 CCPA 1977.
Obviousness does not require absolute predictability.  In re Miegel USPQ 716.
Since unexpected results are by definition unpredictable, evidence presented in comparative showings must be clear and convincing.  In re Lohr 137 USPQ 548.
In determining patentability, the weight of the actual evidence of unobviousness presented must be balanced against the weight of obviousness of record.  In re Chupp, 2 USPQ 2d 1437; In re March 175 USPQ; In re Battle, 24 USPQ 2d 1040.

Claims Must be Commensurate with Showings:
Evidence of superiority must pertain to the full extent of the subject matter being claimed.  In re Ackerman, 170 USPQ 340; In re Chupp, 2 USPQ 2d 1437; In re Murch 175 USPQ 89: Ex Parte A, 17 USPQ 2d 1719; accordingly, it has been held that to overcome a reasonable case of prima facie obviousness a given claim must be commensurate in scope with any showing of unexpected results.  In re Greenfield, 197 In re Lemin, 161 USPQ 288.  

Result Must Compare to Closest Prior Art:
Where a definite comparative standard may be used, the comparison must relate to the prior art embodiment relied upon and no other prior art - Blanchard v. Ooms, 68 USPQ 314 - and must be with a disclosure identical (not similar) with that of said embodiment: In re Tatincloux, 108 USPQ 125.

Comparative Example 4 is representative of the closest prior art, who only teaches the combination of semi-aromatic polyamide and sodium phenyl phosphinate.
The results seem to be synergistic; however, claim 1 requires a specific blend of halogen-containing compound and organic copper complex, whereas H3350 is only described as “A mixture comprising an organic Cu salt complex and KI”, and it is unclear as to whether the ratio of Cu salt complex and KI falls within the claimed ranges.  Therefore, the showing is not commensurate in scope with the claimed invention.
Even further, one of ordinary skill in the art would expect the addition of another heat stabilizer to further improve the thermal stability, decreasing the yellowing, resulting in an improvement in reflectivity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brieann R Johnston/Primary Examiner, Art Unit 1766